- Provided by MZ Technologies FORM 6-K U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13A-16 OR 15D-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 dated May 13, 2010 Commission File Number 1-15148 BRFBRASIL FOODS S.A. (Exact Name as Specified in its Charter) N/A (Translation of Registrants Name) 760 Av. Escola Politecnica Jaguare 05350-000 Sao Paulo, Brazil (Address of principal executive offices) (Zip code) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): [ ] Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): [ ] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): Not applicable. . First quarter 2010 performance reflects the gradual and consistent recovery in the principal markets served by the Company. Set against a positive macroeconomic environment, the Brazilian market promises well, favoring growth in the sale of processed products and consequently, the improvement in profitability. Performance on the external front has also improved in important markets such as Asia and Eurasia, exports partially recouping margins. On the basis of these trends we envisage a favorable outlook for our businesses during the course of the next few months, contrary to the uncertainty prevailing in the market last year at the height of international financial market situation. We ended the first quarter with gross sales of R$ 5.8 billion, an improved operating performance with EBITDA totaling R$ 447.3 million, 148% higher than the pro-forma base of 2009. EBITDA margin was 8.9%, an increase of 5.3 percentage points on a net income of R$ 52.6 million, and a marked reversal from the prevailing scenario in the first quarter of 2009, when compared on a pro-forma basis. Results also benefited from a reduction in operating costs and expenses. The Company took important initiatives during the period, among these a ten-year US$ 750 million bond issue which lengthened the debt maturity profile by an average of one year. We also structured industrial operations and investments to ensure the sustainable growth of the businesses. With these initiatives we sought to achieve gains in efficiency and industrial optimization. Other important measures were the approval of the Compensation in Shares Plan, to better align executive compensation with company performance and therefore, with shareholders objectives. The Companys new organizational structure was also concluded and to come into effect following a ruling on the association by the Brazilian anti-trust authorities. Currently, the global economy is returning to growth mode, a scenario which has contributed positively to the evolution of our businesses, albeit at disparate rates of recovery across the various regions. We are forecasting growth in the consumption of food stuffs in the domestic market, particularly of processed products. This outlook is based on the improvement in Brazilian economic indicators such as growth in GDP, increased incomes, job creation as well as the improvement in disposable incomes for much of the population. Furthermore, we are intensifying our efforts to reduce costs and expenses which were impacted by last years currency volatility and reduced volumes. The project for planning integration and the identification of synergies has been successfully concluded, to be implemented once the Brazilian anti-trust authority CADE has issued a ruling on the association. Our strategic focus is sustainable growth, with added value over the long term and the search for operating excellence with the integration of the businesses. We are alert to the opportunities which match our strategic objectives and are confident in the tendency towards growth worldwide in the demand for food products. São Paulo, May 2010. José Antonio do Prado Fay Chief Executive Officer Luiz Fernando Furlan Nildemar Secches Co-Chairman of the Board Co-Chairman of the Board of Directors of Directors Operating and Financial Indicators  1Q10 Corporate Law Gross sales reached R$ 5.8 billion, 94.8% higher due to the consolidation of Sadias results.  Total sales volume from the meats, and dairy and processed products businesses was 1.3 million tons, 77.2% higher. Gross profit totaled R$ 1.3 billion, an increase of 139%. EBITDA was 279.7% up quarter on quarter at R$ R$ 447.3 million on the back of a good sales performance and a reduction in costs and expenses. Accumulated net income was R$ 52.6 million on a net margin of 1%. Financial trading volume in the Companys shares averaged US$45.1 million/day during the quarter, a 293% improvement. Pro-forma Gross sales reported a decrease of 0.5%, a reflection of export markets still in recovery mode and in spite of domestic market growth of 4.2%. Sales of meats, dairy products and other products posted an increase of 1.7%. With sales performance and the reduction in production costs, gross profit rose 29.5%. EBITDA increased 148.1%, a 530 basis points improvement on an EBITDA margin of 8.9%, with a good performance in terms of operating results, due to a reduction in costs and expenses. Net income was R$ 52.6 million against a loss of R$ 465 million in the same period in 2009, reflecting the world economic scenario. HIGHLIGHTS Corporate Law Pro forma R$ MILLION 1
